DETAILED ACTION
The following is a Final Office Action in response to communications filed April 28, 2021.  Claims 1, 3, 11, 21, 23, and 26 are amended.  Currently, claims 1–11 and 21–29 are pending.

Response to Amendment/Argument
Applicant’s amendments are sufficient to overcome the previous objection to claims 3 and 23 for informalities.  Accordingly, the previous objection to claims 3 and 23 is withdrawn.
Applicant’s remarks with respect to the previous rejection of claims under 35 U.S.C. 101 have been fully considered but are not persuasive.
Applicant first asserts that the claims include additional elements that integrate the abstract idea into a practical application because the additional elements facilitate accurate classification and identification of items associated with purchase transactions using machine learning.  Examiner disagrees.  Examiner submits that, although the pending claims may improve item classification associated with purchase transactions, the improvements are limited to business improvements that do not improve the corresponding technology.  Examiner further notes that the claims, as currently presented, do not embody machine learning techniques, such that Applicant’s arguments are not commensurate with the scope of the claims.  As a result, Applicant’s remarks are not persuasive.
Applicant next asserts that the claims include additional elements that integrate the abstract idea into a practical application because the claims are analogous to claim 
Finally, Applicant asserts that the claims amount to significantly more than the abstract idea under Step 2B because the claims recite an unconventional arrangement of additional elements.  More particularly, Applicant asserts that the claims recite an unconventional arrangement of additional elements because the claims require interactions among the service provider server, the merchant server, and the user device.  Examiner disagrees.  Examiner notes that the claims do not recite a service provider server and require no more than receiving a request from the merchant server, such that the claims do not embody significant interactions between the service provider server, the merchant server, and the user device.  As a result, Examiner maintains that the combination of technical elements recited in the claims is a conventional arrangement because the computer elements are merely used as a tool to perform an abstract idea and improve a business process.
Accordingly, Applicant’s remarks are not persuasive, and the rejection of record is maintained below.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1–11 and 21–29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Specifically, claims 1–11 and 21–29 are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea.
With respect to Step 2A Prong One of the framework, claim 1 recites an abstract idea.  Claim 1 includes limitations reciting “receiving a transaction request for a purchase of an item by a consumer, wherein the transaction request comprises information of the item”; “determining that the information does not satisfy a set of predetermined description criteria”; “in response to the determining, accessing a questionnaire forest corresponding to the information, wherein the questionnaire forest comprises a root node and a plurality of paths, wherein each path in the plurality of paths comprises a set of nodes associated with a set of questions”; “selecting, from the plurality of paths, a particular path for the transaction request”; “presenting a set of questions associated with a particular set of nodes included in the particular path”; “obtaining a set of answers to the set of questions”; “generating an item identification for the item based at least in part on the set of answers”; and “processing the transaction request based on the item identification, wherein the processing comprises authorizing or denying the transaction request.”

Claims 21 and 26 recite substantially similar limitations to those presented with respect to claim 1.  As a result, claims 21 and 26 recite an abstract idea under Step 2A Prong One for the same reasons as stated above with respect to claim 1.  Similarly, claims 2–10, 22–25, and 27–29 recite elements that further describe the process for classifying an item associated with a transaction request using a questionnaire forest and recite certain methods of organizing human activity for the same reasons as stated above with respect to claim 1.  Further, the elements of claims 5, 6, 9, 24, 25, and 27 describe mathematical concepts because the elements recite mathematical relationships and/or formulas; and the “parsing” element of claims 4 and 27 describes a mental process because the element recites an observation or evaluation that could be practically performed in the mind.  As a result, claims 2–10, 22–25, and 27–29 recite an abstract idea under Step 2A Prong One.

As noted above, claims 21 and 26 recite substantially similar limitations to those presented with respect to claim 1.  Although claim 26 further recites a computer readable medium, the additional element, when considered in view of the claim as a whole, does not integrate the abstract idea into a practical application because the additional computing element is a generic computer component that is merely used as a tool to perform the recited abstract idea.  As a result, claims 21 and 26 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two for the same reasons as stated above with respect to claim 1.
Claims 2–10, 22–25, and 27–29 do not recite any additional elements beyond those recited with respect to independent claims 1, 21, and 26.  As a result, claims 2–10, 22–25, and 27–29 do not include additional elements that integrate the abstract idea 
Although claim 11 recites an additional element for transmitting a confirmation, the element, when considered in view of the claim as a whole, does not integrate the abstract idea into a practical application because the step amounts to an insignificant extrasolution activity to the judicial exception.  As a result, claim 11 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
With respect to Step 2B of the framework, claim 1 does not include additional elements amounting to significantly more than the abstract idea.  As noted above, claim 1 includes additional elements that do not recite an abstract idea under Step 2A Prong One.  The additional elements of claim 1 include a non-transitory memory, one or more processors, a merchant server, a user device, a questionnaire interface, and a step for redirecting a user device.  The additional elements do not amount to significantly more than the abstract idea because the additional computing elements are generic computer components that are merely used as a tool to perform the recited abstract idea; and the step for “redirecting” is a well-understood, routine, and conventional computer function in view of Applicant’s Specification (see e.g., ¶ 59), wherein redirecting the user is described in a manner that indicates that the additional element is sufficiently well-known in the art.  Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually.  As a result, claim 1 does not include additional elements that amount to significantly more than the abstract idea under Step 2B.

Claims 2–10, 22–25, and 27–29 do not recite any additional elements beyond those recited with respect to independent claims 1, 21, and 26.  As a result, claims 2–10, 22–25, and 27–29 do not include additional elements that amount to significantly more than the abstract idea under Step 2B for the same reasons as stated above with respect to claim 1.
Although claim 11 recites an additional element for transmitting a confirmation, the element does not amount to significantly more than the abstract idea because the step amounts to no more than a well-understood, routine, and conventional computer function in view of MPEP 2106.05(d)(II), which describes transmitting data as well-understood, routine, and conventional.  As a result, claim 11 does not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Therefore, the claims are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea.  Accordingly, claims 1–11 and 

	
	Allowable Subject Matter
When considered in view of the claim as a whole, the prior art of reference, either taken alone or in any combination, does not disclose “generating an item identification for the item based at least in part on” obtaining a set of answers to a questionnaire forest corresponding to transaction request information, as substantially recited in claims 1, 21, and 26.  As a result, claims 1–11 and 21–29 are allowable over the prior art of record.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM S BROCKINGTON III whose telephone number is (571)270-3400.  The examiner can normally be reached on M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.